Citation Nr: 0316312	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for right shoulder injury with limitation of motion 
from December 6, 1979.    

2.  Entitlement to a disability evaluation in excess of 20 
percent for right shoulder instability secondary to the right 
shoulder injury from June 10, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1974.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which assigned a 20 percent 
evaluation to the right shoulder disability from December 6, 
1979.  

In an April 1974 rating decision, service connection was 
granted for residuals of an injury to the acromioclavicular 
joint on the right shoulder with chronic bursitis and a 10 
percent evaluation was assigned from February 2, 1974.  A 
November 1977 rating decision assigned a 20 percent 
evaluation from February 1, 1978 for the residuals of an 
injury of the acromioclavicular joint of the right shoulder 
post operative with limitation of motion at the shoulder 
level.  A February 1980 rating decision assigned a 10 percent 
evaluation to the right shoulder disability from December 6, 
1979.  An October 1998 rating decision determined that there 
had been clear and unmistakable error in the February 1980 
rating decision and restored the 20 percent evaluation from 
December 6, 1979.  The veteran expressed disagreement with 
the 20 percent rating assigned to the right shoulder 
disability.  A December 2001 rating decision continued the 20 
percent evaluation for the right shoulder injury with 
limitation of motion and assigned a separate 20 percent 
evaluation for right shoulder instability secondary to the 
right shoulder injury under Diagnostic Code 5202 from June 
10, 2000.  

In January 2001, this matter was remanded for additional 
development.  

As noted above, in a December 2001 decision, the RO assigned 
a separate 20 percent evaluation for right shoulder 
instability secondary to the right shoulder injury effective 
from June 10, 2000.  In an April 2002 statement, the veteran 
expressed disagreement with the effective date of the 20 
percent evaluation for instability.  The veteran argued that 
the effective date should be December 6, 1979.  In a 
September 2002 rating decision, entitlement to an effective 
date earlier than June 10, 2000, for a separate 20 percent 
evaluation for right shoulder instability secondary to the 
right shoulder injury was denied.  In an October 2002 
statement, the veteran's representative expressed 
disagreement with this denial.  The Board finds that this 
statement is a notice of disagreement with the December 2001 
and September 2002 rating decisions.  This matter is 
addressed in the remand portion of this decision.

The October 1998 rating decision also denied entitlement to 
service connection for post traumatic stress disorder.  The 
veteran appealed this denial.  However, in the December 2001 
rating decision, the RO granted service connection for post 
traumatic stress disorder.  Thus, this issue is no longer 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  From December 6, 1979, the service-connected right 
shoulder injury with limitation of motion is manifested by 
pain and limitation of abduction to 90 degrees.     

3.  From June 10, 2000, the service-connected right shoulder 
injury is manifested by mild to moderate instability.       




CONCLUSIONS OF LAW

1.  From December 6, 1979, the criteria for a disability 
evaluation in excess of 20 percent for right shoulder injury 
with limitation of motion have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2002).

2.  From June 10, 2000, the criteria for a disability 
evaluation in excess of 20 percent for right shoulder 
instability secondary to the right shoulder injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied. 

The veteran was afforded VA examinations in 1979 and 2000 to 
determine the nature, extent, and severity of the service-
connected right shoulder disability.  A medical opinion was 
obtained in 2001.  Pertinent VA treatment records were 
obtained.  The veteran was afforded a hearing before the RO 
in April 2000.  The veteran was scheduled a hearing before 
the Board in June 2003.  However, he failed to report to the 
hearing.  His request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2002)

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In letters dated in April 2001 and June 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The Board finds that the VA notified the veteran and 
the veteran's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
Board further finds that no reasonable possibility exists 
that any additional assistance would aid in substantiating 
the veteran's claim, since all identified evidence has been 
obtained by the VA and since the veteran has undergone 
extensive evaluation to determine the severity of his 
disability.     




Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  A 30 percent evaluation is warranted for impairment 
of the major extremity caused by malunion resulting in marked 
deformity or for recurrent dislocation of the scapulohumeral 
joint with frequent episodes of dislocation and guarding of 
all arm movements.  A 50 percent evaluation is assigned where 
there is fibrous union, a 60 percent evaluation is warranted 
for nonunion or a false flail joint, and an 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5102 (2002). 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

A March 1974 VA examination report indicates that examination 
of the right shoulder revealed acute pain to palpation 
anteriorly and posteriorly.  Abduction was to 85 degrees and 
beyond that point, there was pain.  Forward elevation was 
normal and essentially non-painful.  The diagnosis was 
chronic bursitis of the right shoulder with mild residuals.  
X-ray examination revealed calcific tendonitis and/or 
bursitis of the right shoulder.  

In November 1976, the veteran underwent a resection of the 
bicipital tendon.  The discharge diagnosis was bicipital 
tendonitis with necrosis of the long head of the right biceps 
tendon.  The veteran was started on physical therapy to help 
his range of motion.  It was noted that it was expected that 
it would be two to three months before the veteran would 
experience total relief from his previous disease.  

A May 1977 X-ray examination of the right shoulder revealed a 
surgical nail projected over the right humerus.  There were 
no other bony or soft tissue abnormalities noted.  

A December 1979 VA examination report indicates that the 
veteran related a history of fracture dislocation with an 
acromioclavicular separation of his right shoulder in 1972.  
The veteran stated that he landed on his shoulder after a 
parachute jump from an airplane while on active duty.  He 
subsequently underwent repair of the recurrent dislocation in 
1977.  He continued to have dislocations of the shoulder 
which recurred every three to four months.  The veteran 
reported that he was able to prevent the dislocations fairly 
well by limiting his activities, such as overhead usage of 
his right upper extremity.  The veteran reported that he was 
still unable to perform many of the physical activities in 
which he would like to indulge, such as throwing footballs or 
baseballs or other athletic events.  The veteran reported 
that the shoulder now caused him constant pain which was 
usually somewhat relieved by medications.  Examination 
revealed that the veteran had a well-healed surgical scar 
over the right shoulder.  There was some muscle atrophy on 
the right deltoid muscle.  No sensory deficits were noted.  
There was some paresthesia and some dysesthesia with tingling 
noted on the distribution of the musculocutaneous nerve in 
the right upper extremity.  It was noted that the veteran 
demonstrated a restricted range of motion.  He had active 
abduction to 90 degrees with active flexion to 80 degrees.  
Extension was limited to 20 to 30 degrees.  Internal and 
external rotation were also limited; internal rotation was to 
30 degrees and external rotation was to 20 degrees.  There 
was pain with all motion except internal and external 
rotation.  There was point tenderness over the anterior 
aspect of the right proximal humerus with crepitance on 
motion on the shoulder.  The X-ray examination was unchanged 
from the 1977 X-ray examination.     

A June 2000 VA examination report indicates that the veteran 
complained of decreased range of motion, pain, and weakness 
in the right shoulder.  It was noted that the veteran was 
right-hand dominant.  Regarding treatment for the right 
shoulder, the veteran has undergone cortisone shots; he 
stated that he had over 50 shots.  The veteran also had 
surgery in 1979.  The veteran reported that his shoulder hurt 
all of the time.  He had no history of precipitating or 
alleviating factors; he just had pain in the right shoulder.  
Physical examination revealed active abduction to 90 degrees.  
He had active forward flexion to 90 degrees.  He had internal 
rotation to 90 degrees.  He had almost no external rotation.  
The veteran had pain at the extremes of motion.  He had pain 
with cross arm adduction.  He had a positive apprehension 
/relocation test.  He had 4+/5 strength in the biceps, 
triceps, and deltoid on that side.  He had a positive drop 
arm test.  The veteran had a pectoralis flap done for 
infection in the sternum on the right so he did have some 
weakness to internal rotation.  He had a negative Hawkins and 
negative Neer test.  The impression was most likely moderate 
to severe degenerative changes in the right shoulder 
glenohumeral joint; history of dislocation; and "most likely 
a rotator cuff, either a tear, with weakness in the right 
shoulder."    

An April 2001 VA examination report reveals that the examiner 
noted that the veteran's examination had not changed 
significantly from his examination in June 2000.  The 
examiner noted that the veteran's claims folder was reviewed.  
The examiner indicated that there was some evidence of right 
shoulder instability in terms of having a positive 
apprehension/relocation test.  The examiner indicated that 
this has not changed.  The examiner opined that the veteran 
had mild to moderate instability of the right shoulder.  The 
examiner indicated that the significance of the positive drop 
arm test was that the veteran may have some rotator cuff 
pathology and this would be indicated with weakness in the 
rotator cuff which is what the positive drop arm test would 
indicate.  The examiner indicated that he could not determine 
whether the veteran had moderate to severe arthritis or not 
in the glenohumeral joint since the X-rays were not 
available.  The examiner further indicated that in terms of a 
positive Neer and Hawkins test would be signs of impingement.  
The examiner stated that the veteran did not appear to have 
signs of impingement upon examination and those tests were 
negative.  X-ray examination of the right shoulder revealed 
that the veteran had undergone rotator cuff repair and there 
was a staple within the proximal humeral head.  There was 
mild degenerative changes of the glenohumeral and 
acromioclavicular joints.  The acromiohumeral interval was 
preserved.  There was no subluxation or fracture.   

Analysis

The RO has rated the veteran's service-connected right 
shoulder injury with limitation of motion as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201 from 
December 6, 1979.  The RO assigned a separate 20 percent 
evaluation for the right shoulder instability secondary to 
the right shoulder injury associated with the right shoulder 
injury and limitation of motion from June 10, 2000.  Thus, 
the Board will analyze whether the veteran is entitled to a 
disability evaluation in excess of 20 percent for the 
service-connected right shoulder injury with limitation of 
motion from December 6, 1979, and whether the veteran is 
entitled to a disability evaluation in excess of 20 percent 
for right shoulder instability secondary to the right 
shoulder injury associated with the right shoulder injury and 
limitation of motion from June 10, 2000.  The Board notes 
that the law and regulations pertinent to evaluating a 
shoulder disability which were in effect in 1979 are 
essentially the same as the law and regulations currently in 
effect.  

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected right shoulder injury with 
limitation of motion from December 6, 1979

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
20 percent for the service-connected right shoulder injury 
with limitation of motion from December 6, 1979 under the 
provisions of Diagnostic Code 5201.  The medical evidence of 
record demonstrates that the veteran's right arm, which is 
his major arm, is limited to the shoulder level.  The 
December 1979 VA examination report indicates that the 
veteran had active abduction to 90 degrees.  The June 2000 VA 
examination report indicates that flexion and abduction of 
the right shoulder was to 90 degrees with pain.  38 C.F.R. 
§ 4.71, Plate I, shows that full flexion and abduction of the 
shoulder is to 180 degrees and flexion and abduction to 
shoulder level is 90 degrees.  

The Board finds that a disability evaluation in excess of 20 
percent is not warranted for the right shoulder disability 
under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 30 
percent evaluation is warranted if the major arm has a 
limitation of motion to midway between the side and shoulder 
level and a 40 percent evaluation is warranted for limitation 
of motion to 25 degrees from the side.  As discussed above, 
the veteran is able to move his right arm to 90 degrees, 
which is shoulder level.  This is well beyond the midway 
between the side and the shoulder and well beyond 25 degrees.  
There is no medical evidence of record which demonstrates 
that the veteran has limitation of motion of the right arm to 
midway between his side and shoulder level.  The VA treatment 
records dated from January 2000 to June 2000 do not reflect 
any treatment of the right shoulder disability.  Thus, a 
disability evaluation in excess of 20 percent from December 
6, 1979 is not warranted under Diagnostic Code 5201.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected left shoulder 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

The medical evidence shows that the veteran experiences 
painful motion due to the service-connected right shoulder 
disability.  However, this pain was contemplated in the range 
of motion testing upon VA examinations in December 1979 and 
June 2000.  There is no evidence of any additional loss of 
motion due to pain.  There is no objective evidence that the 
pain causes additional limitation of motion or any additional 
disability.  The December 1979 VA examination report notes 
that there was some atrophy of the right deltoid muscle and 
that there was pain with all motion except internal and 
external rotation.  However, the veteran was still able to 
abduct his right shoulder to 90 degrees.  The June 2000 VA 
examination report and the April 2001 examination report 
indicate that hand strength and motor strength of the right 
upper extremity was 4/5.  It was further noted that the 
veteran experienced pain at the extremes of motion.  However, 
the veteran was able to abduct his right shoulder to 90 
degrees despite the pain.  Moreover, he reported in 1979 that 
he was able to participate in athletics.  Based on the above 
evidence, the Board finds that the evidence of record 
establishes that the veteran's right shoulder disability does 
not cause additional functional impairment due to pain on use 
so as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  Under Diagnostic Code 5203, 
impairment of the clavicle or scapula, the 20 percent rating 
is the highest schedular rating possible.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5203 (2002).  Ankylosis of the 
scapulohumeral articulation has not been demonstrated.  Thus, 
Diagnostic Code 5200 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2002).  

In summary, a disability evaluation in excess of 20 percent 
for the service-connected right shoulder injury with 
limitation of motion from December 6,1979 under the 
provisions of Diagnostic Code 5201 is not warranted for the 
reasons and bases described above.  The preponderance of the 
evidence is against the claim for an increased rating, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim for an increased rating, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to a disability evaluation in excess of 20 
percent for right shoulder instability secondary to the right 
shoulder injury associated with the right shoulder injury and 
limitation of motion from June 10, 2000.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
20 percent for the service-connected right shoulder 
instability secondary to the right shoulder injury from June 
10, 2000.  The medical evidence of record dated from June 10, 
2000 shows that the veteran has mild to moderate instability 
of the right shoulder.  There is no medical evidence of 
malunion of the humerus with marked deformity.  

The VA examination reports do not reflect that the veteran 
has guarded all movement of the right arm.  Guarding was not 
noted during range of motion testing; it was noted that the 
veteran experienced pain at the extremes of motion, which was 
at shoulder level.  There is no evidence of frequent 
dislocations of the scapulohumeral joint.  There is no 
evidence of a fibrous union of the humerus, nonunion of the 
humerus, or loss of the humeral head.  Thus, a disability 
evaluation in excess of 20 percent under Diagnostic Code 
5202, for instability of the right shoulder, from June 10, 
2000, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002). 

The Board notes that the issue of entitlement to a separate 
disability evaluation under Diagnostic Code 5202, for 
instability of the right shoulder, prior to June 9, 2000, is 
addressed in the remand portion of this decision.  

In summary, a disability evaluation in excess of 20 percent 
for the service-connected right shoulder injury with 
limitation of motion from December 6, 1979 under the 
provisions of Diagnostic Code 5201 is not warranted and a 
disability evaluation in excess of 20 percent for right 
shoulder instability secondary to the right shoulder injury 
under Diagnostic Code 5202 from June 10, 2000 is not 
warranted for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased rating, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for right shoulder injury with limitation of motion 
from December 6, 1979, is denied.      

Entitlement to a disability evaluation in excess of 20 
percent for right shoulder instability secondary to the right 
shoulder injury from June 10, 2000, is denied.  


REMAND

As noted by the Board in the Introduction, in a December 2001 
decision, the RO assigned a separate 20 percent evaluation 
for right shoulder instability secondary to the right 
shoulder injury effective from June 10, 2000.  In an April 
2002 statement, the veteran expressed disagreement with the 
effective date of the 20 percent evaluation for instability.  
The veteran argued that the effective date should be December 
6, 1979.  In a September 2002 rating decision, entitlement to 
an effective date earlier than June 10, 2000 for a separate 
20 percent evaluation for right shoulder instability 
secondary to the right shoulder injury was denied.  In 
statements dated in October 2002 and February 2003, the 
veteran's representative expressed disagreement with this 
denial.  The Board finds that these statements are notices of 
disagreement with the December 2001 and September 2002 rating 
decisions.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an effective date earlier than June 
10, 2000 for a 20 percent evaluation for 
right shoulder instability secondary to 
the right shoulder injury.  The veteran 
and his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

